Citation Nr: 0525748	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  01-12 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE


Entitlement to an initial rating in excess of 10 percent for 
myofascial pain syndrome of the left ankle.


ATTORNEY FOR THE BOARD


D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO granted service connection and assigned a 10 percent 
rating for myofascial pain syndrome of the left ankle, 
effective March 4, 2002.  The veteran filed a notice of 
disagreement (NOD) in September 2002 and the RO issued a 
statement of the case (SOC) in August 2003.  The veteran 
filed a substantive appeal in September 2003. 

Since the veteran has perfected an appeal as to the initial 
rating assigned for his left ankle disability, the Board has 
characterized the issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection. 

In December 2003, the Board remanded this matter to the RO 
for additional action.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
the claim (as reflected in the June 2005 supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the March 2002 effective date of the grant of 
service connection, the veteran's left ankle disability has 
been manifested by objective evidence of motion limited to 5 
degrees on dorsiflexion and to 25 degrees on plantar flexion, 
and the veteran's subjective complaints of pain and 
limitation in physical activities; this evidence is 
reflective of no more than overall moderate limitation of 
left motion.  
CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for myofascial pain syndrome of the left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Code 5271 (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the August 2003 SOC, June 2005 supplemental SOC 
(SSOC), and the RO's letters of May 2002, March 2003, and 
April 2004, the RO notified the veteran of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, he was given the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded 
opportunities to present such information and evidence.  

The Board also finds that the notice letters of May 2002, 
March 2003, and April 2004 satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To 
that end, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letter 
informed him that he could submit statements from individuals 
who had knowledge of symptoms associated with his 
disabilities.  The letter also requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wished the RO obtain medical records and consider 
evidence, and that he also had the option to furnish private 
medical records on his own.  In addition, he was advised to 
submit relevant evidence in his possession.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of any pre-adjudication notice in this 
appeal has not prejudiced the veteran in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As noted above, the 
RO issued the August 2003 SOC and June 2005 SSOC explaining 
what was needed to substantiate the veteran's claim and the 
veteran was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of May 2002, March 2003, and 
June 2005. 

The Board also emphasizes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with either 
claim on appeal.  The RO arranged for the veteran to undergo 
a VA examination in July 2002.  In the prior The Board's 
prior remand noted that the veteran indicated that he spoke 
to a private physician about his disability and requested the 
RO to contact the veteran in order to obtain those records.  
The Board also requested that the veteran undergo another VA 
examination.  The veteran did not respond to the RO's request 
for information about the private physician and he failed to 
show up for his VA examination.  Moreover, the veteran has 
not shown just cause for his failure to report for the 
examination.  While the record contains the letter from the 
Appeals Management Center (AMC) to the veteran notifying him 
that he would be scheduled for an examination, the actual 
letter from the VA Medical Center (VAMC) that was to conduct 
the examination is not of record, and a November 2004 report 
of contact with the VAMC indicates that it no longer has a 
copy of the letter.  The veteran was further notified of his 
failure to keep his appointment in the June 2005 SSOC.  
Significantly, the veteran has not identified, and record 
does otherwise indicate, any existing, pertinent records that 
need to be obtained.  Furthermore, he has not responded to 
attempts to obtain additional evidence that could potentially 
help his claim. 

Hence, to whatever extent VA has erred in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claim on appeal.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.  

The veteran's right ankle disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271, for 
limited motion of the ankle.  Under Diagnostic Code 5271, a 
10 percent rating is assignable for moderate limitation of 
motion, whereas a 20 percent rating requires marked 
limitation of motion.  A higher disability rating is 
assignable only upon a showing of anklyosis (bony fixation of 
the ankle).  See 38 C.F.R. § 4.71, Diagnostic Code 5270.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the appellant experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use) those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Initially, the Board notes that, since the March 4, 2002 
effective date of the grant of service connection, the only 
medical evidence pertinent to the claim on appeal consists of 
the report of a July 2002 VA examination.  That report 
reflects the veteran's complaint that his left ankle 
disability limited him physically.  He indicated that he 
couldn't participate in athletic activities and could not 
play with his children for more than one hour.  Examination 
revealed that, with guarding, motion was possible to 25 
degrees on plantar flexion and to 5 degrees on dorsiflexion, 
on both active and passive motion.  While standard range of 
ankle motion is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees (see 38 C.F.R. § 4.71, Plate II), the 
examining physician specifically noted that, in men in the 
veteran's age group, dorsiflexion would be expected to range 
from 10-15 degrees and plantar flexion would range from 25 to 
50 degrees.  In various statements, the veteran has 
subjectively complained of ankle pain.


Considering this evidence in light of the above-referenced 
criteria, the Board finds that at no time since the grant of 
service connection has the veteran's left ankle disability 
manifested more than overall moderate limitation of motion.  
While some limitation of motion is evident, with guarding, 
the Board points out that the range of motion results 
obtained in July 2002 were not significantly outside the 
range of motion that the examiner indicated was normal in 
other men his age.  

Simply stated, there is no medical indicia that, even when 
the veteran's subjective complaints of pain and physical 
limitations are considered, that veteran experiences 
functional loss in the ankle comparable to even markedly 
limited motion, much less ankylosis, so as to warrant any 
higher rating.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  
The Board points out that, while it is possible that findings 
from further examination could have yielded more favorable 
results (particularly with respect to the DeLuca factors), 
the veteran failed to appear for a VA examination that was 
scheduled pursuant to the Board's December 2003 remand 
directive.  

Finally, the Board notes that, at no point since the March 
2002 effective date of the grant of service connection has 
the record presented a basis for assignment of more than a 10 
percent rating for the left ankle disability on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2004) (cited 
to in the June 2005 SSOC).  There is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  While the veteran indicated 
during the July 2002 VA examination that he had lost his most 
recent job due to missing too many days at work as a result 
of his left ankle disability, he has provided no evidence to 
support this statement.  Likewise, there is evidence that the 
left ankle disability results in frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of the 
factors outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

Under these circumstances, the Board must conclude that the 
veteran's left ankle disability is not shown to be any more 
than 10 percent disabling at any point since the March 2002 
effective date of the grant of service connection for 
myofascial pain syndrome of the left ankle.  Hence, there is 
no basis for staged rating, pursuant to Fenderson, and the 
claim for a higher rating must be denied.  In reaching those 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine.  However, as competent evidence simply does 
not support the claim for increase, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for myofascial pain 
syndrome of the left ankle is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


